Citation Nr: 1112262	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-22 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 1992 and from March 3, 2000, to March 24, 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, inter alia, denied the issues currently on appeal.

In August 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing).  The transcript of the hearing has been associated with the claims file and has been reviewed.

This case was initially before the Board in December 2009, at which time it disposed of other issues and remanded the issues currently on appeal for further evidentiary development.  The Board finds that another remand is necessary for compliance with its December 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a December 2009 rating decision, the RO granted service connection for limitation of flexion of the left knee at a 20 percent disability rating, effective December 13, 2006.  The Veteran did not appeal either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that issue is not before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is again required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that a remand is necessary in order to comply with remand directives it had set forth in its December 2009 remand.  Specifically, in the December 2009 remand, the Board directed the RO to provide the Veteran with a VA examination to determine the etiology of his bilateral foot disorders.  The Board emphasized that the examiner was to consider the recorded diagnoses of bilateral heel spurs, pes planus, and plantar fasciitis, and requested to state whether any of the aforementioned foot disorders or other diagnosed foot disorders were related to service or to a service-connected disability, including whether any diagnosed foot disorder has been aggravated by a service-connected disability.  

Subsequently, the Veteran was provided a VA examination of his feet in April 2010.  The VA examiner provided the diagnoses of pes planus and bilateral plantar fasciitis.  However, while the examiner opined that neither of these foot disorders was caused or aggravated by the Veteran's military service, he failed to provide opinions with regard to whether either or both of the diagnosed foot disorders was proximately due to, the result of, or aggravated by, the Veteran's service-connected disabilities, which includes lumbosacral strain, left hip strain, right ankle strain, right knee ligamentous laxity, left knee strain, and left knee degenerative joint disease.  Service connection is also in effect for a major depression.

Thus, the Board finds another remand is necessary to correct this matter.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Request that the previous April 2010 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  If that examiner is not available, the Veteran should be scheduled for another VA examination with another examiner.  The physician should review the Veteran's post-service treatment records, and provide opinions with regard to the following:

(a)  Are the Veteran's diagnosed disorders of pes planus and/or bilateral plantar fasciitis at least as likely as not proximately due to, or the result of, any of his service-connected disabilities?  Service connection is in effect for residuals of a lumbosacral strain, left hip strain, major depression, right ankle strain, right knee ligamentous laxity, left knee strain, and left knee degenerative joint disease.

(b)  Alternatively, if the VA examiner finds that the Veteran's pes planus and/or bilateral plantar fasciitis is/are not due to any of his service-connected disabilities, the VA examiner is requested to state whether the Veteran's pes planus/plantar fasciities is/are aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] any of his service-connected disabilities?  

In making this determination, the examiner is to consider previous VA examination reports dated in November 2006, August 2008, and February 2009 that are pertinent to the questions posed.  Furthermore, the examiner is to consider an August 2008 nexus opinion provided by the Veteran's primary care physician, who indicated a positive nexus between the Veteran's service-connected musculoskeletal disabilities and his bilateral foot disorder(s).

A complete rationale for all opinions must be provided.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

2.  Readjudicate the claims for service connection for a left foot disorder and a right foot disorder, both including as secondary to service-connected disability, in light of the physical examination provided to the Veteran and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in December 2010.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



